DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	Claim 2 recites that the “current delay threshold” is either reduced, increased, or kept unchanged in response to various conditions.  As only one of these three options may be performed at a single time, claim 2 recites what amounts to three mutually exclusive methods.  According to MPEP 2111.04, “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.”  Claim 10 similarly recites 2 mutually exclusive methods.  To overcome this issue, it is recommended that the mutually exclusive limitations of these claims each be placed in their own dependent claims.  In the interest of compact prosecution, all limitations of the claims are addressed in the rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  Claim 22 is directed to a computer-readable storage medium.  However, neither the claims nor the specification define this medium as being limited to only statutory subject matter.  Accordingly, the broadest reasonable interpretation of this claim includes that it is drawn to a signal, which is not one of the four statutory categories of invention.
To overcome this rejection, it is recommended that the claim be amended to recite “A non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Honma, US 20110078324.

	As to claim 1 Honma discloses a method for controlling a delay, comprising: 
initializing an amount of cached data, and setting an initial delay threshold ([0012], [0056] – a buffer threshold (initial delay threshold) is set and data is initially cached); 
[0059]-[0060] – buffer volume (real-time cached data) is acquired, and network bandwidth is determined.  The threshold is adjusted when needed based on these factors).  

As to claim 12 see rejection of claim 1.  Honma further discloses a terminal device, comprising: one or more processors; a memory for storing instructions executable by the one or more processors; wherein, when the instructions are executed by the one or more processors, the one or more processors are configured to perform the method of claim 1 (Fig. 1 and its description).

As to claim 22 see rejection of claims 1 and 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9,  are rejected under 35 U.S.C. 103 as being unpatentable over Honma in view of Zhang, CN 107205160.

As to claim 2 Honma discloses adjusting the current delay threshold according to the network status comprising: 
increasing the current delay threshold, in response to determining that a stall occurs; and keeping the current delay threshold unchanged, in response to determining that the network status is general and no stall occurs (Fig. 4 and its description – the threshold is increased if a stall will occur, otherwise is kept unchanged).  
Honma fails to disclose reducing the current delay threshold, in response to determining that the network status is good.
However, in an analogous art, Zhang discloses reducing the current delay threshold, in response to determining that the network status is good ([0014] – upper and lower buffer thresholds are adjusted in response to network conditions).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Honma with the teachings of Zhang, the motivation being to improve accuracy of frame rate adjustments when responding to changing network conditions (see Zhang [0014]).

As to claim 3 Zhang discloses activating chasing frame logic until the amount of cached data is not greater than the current delay threshold, in the case of response to determining that the amount of cached data is greater than the current delay threshold (Abstract – the play rate is increased until the buffer is not greater than the upper threshold).  

As to claim 4 the system of Honma and Zhang discloses determining whether or not the stall occurs, after each of activations of the chasing frame logic (Honma Fig. 4; Zhang Fig. 3 and Fig. 5 – buffer levels are monitored continuously to detect a stall).  

As to claim 5 Zhang discloses that the cached data comprises a video bitrate, an average download bandwidth, and the amount of cached data in each sliding window ([0034] – factors that dictate threshold limits include coding rate, average network channel rate, and buffer duration).  

As to claim 6 the system of Honma and Zhang discloses that determining the network status, in response to a multiple relationship between a minimum amount of cached data in each sliding window and the current delay threshold (Honma [0059]-[0060] – network status is indicated by buffer volume falling below a threshold, i.e. a multiple relationship having a factor of 1), and a multiple relationship between the average download bandwidth and the video bitrate (Zhang pg. 8 – see equation 1 and its description of buffer threshold being a multiple relationship with average bandwidth Rchannel).  

As to claim 7 the system of Honma and Zhang discloses that determining that the network status is good, in response to that the minimum amount of cached data in each sliding window is greater than or equal to a set multiple of the current delay threshold, and the average download bandwidth is greater than a set multiple of the video bitrate; otherwise, determining that the network status is general (Honma [0059]-[0060]; Zhang pg. 7-8, [0034]-[0042]).  

As to claim 9 Zhang discloses presetting a delay adjustment time, and adjusting the current delay threshold according to the delay adjustment time (pg. 8: L and H are adjusted according to a preset adjustment time factor λ).  

As to claims 13-15, 17-18, and 20 see rejection of claims 2-4, 6-7, and 9, respectively.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Honma/Zhang, described above, and further in view of Karlsson, US 20120297081.

As to claim 8 the system of Honma and Zhang fails to disclose, but Karlsson discloses that said the average download bandwidth is greater than the set multiple of the video bitrate comprising: for a single bitrate video, the average download bandwidth is greater than the set multiple of the video bitrate; for a multi-bitrate video, a minimum video bitrate in each sliding window is equal to a maximum available video bitrate and the average download bandwidth is greater than the set multiple of the video bitrate ([0031]-[0034]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Honma with the teachings of Karlsson, the rationale being to enable increased flexibility under a variety of content types and channel conditions.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423